IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,123-01


                       EX PARTE JACK MANISCALCO JR., Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 11-DCR-56387HC1 IN THE 434TH DISTRICT COURT
                           FROM FORT BEND COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of interference with

an emergency call and sentenced to six months state jail imprisonment. The Fourteenth Court of

Appeals affirmed his conviction. Manisculco v. State, No. 14-11-00594-CR (Tex. App.–Houston

[14th] March 19, 2013).

        Applicant contends that his trial counsel rendered ineffective assistance because he failed to

convey plea offers. The trial court has determined that trial counsel’s performance was deficient in

that counsel failed to convey plea offers and that such deficient performance prejudiced Applicant.
                                                                                                  2

       Relief is granted. The judgment in Cause No. 11-DCR-56387 in the 434th District Court of

Fort Bend County is set aside, and Applicant is remanded to the custody of the Sheriff of Fort Bend

County. The trial court shall issue any necessary bench warrant within 10 days after the mandate of

this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 18, 2013
Do not publish